                       Case 1:16-cr-10229-IT Document 143 Filed 05/06/19 Page 1 of 6


AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                              United States District Court
                                                         District of Massachusetts

              UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                    V.


                            RIAZ All SHAH,                                           Case Number: 1:           16 CR 10229          IT        -   01
                                 Defendant.
                                                                                     USM Number:             99511-038

                                                                                      George F. Gormley
                                                                                     Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)             1s

• pleaded nolo contendere to count(s)
   which was accepted by the court.
• wasfound guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                            Offense Ended           Count

                                 Failure to Furnish a Required Statement.                                           01/01/13             Is
26 U.S.C. § 7204




        The defendant is sentenced as provided in pages 2 through                            of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 • Thedefendant hasbeenfound not guilty on count(s)
^ Count(s)        1 and 2 of the Information              •   is   0 are dismissed on the motion of the United States.

         It is ordered thatthedefendant must notify theUnited States attorney forthisdistrict within 30days of any change ofname, residence,
 ormailing address until all fines, restitution, costs, and special assessments imposed bythis judgment are fully paid. Ifordered topay restitution,
 the defendant mustnotify the courtand United States attomey of material changes in economic circumstances.
                                                                             5/2/2019
                                                                            Date of Imposition of Judgment




                                                                            Signature of Judge

                                                                                     The Honorable Indira Talwani
                                                                                     U.S. District Judge
                                                                            Name and Title of Judge


                                                                                                              Zo/9
                                                                            Date
                       Case 1:16-cr-10229-IT Document 143 Filed 05/06/19 Page 2 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 4—Probation
                                                                                                         Judgment—^Page   ^   of
 DEFENDANT: R'AZ ALI SHAH, Defendant.
 CASE NUMBER:                              10229 - IT -01
                                                               PROBATION

 You are hereby sentenced toprobation for aterm of:             3 year(s)




                                                     MANDATORY CONDITIONS

 1.    You must not commit another federal, state or local crime.
 2.    You must not unlawfullypossess a controlled substance.
 3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofplacement on
       probation and atleast two periodic drug tests thereafter, as determined bythe court.
             0 The above drug testing condition is suspended, based on the court's determination that you pose alow risk offuture
                   substance abuse, (checkif applicable)
 4.      •   You must cooperate in the collection ofDNA as directed bythe probation officer, (check ifapplicable)
 5.      n You must comply with the requirements ofthe Sex Offender Registration and Notification Act (34 U.S.C. §20901, etseq.)
           as directed by the probation officer, the Bureau ofPrisons, orany state sex offender registration agency in the location
             where you reside, work, are a student, orwere convicted ofa qualifying offense, (check ifapplicable)
 6.    • Youmust participate in an approved program for domestic violence, (check ifapplicable)
 7.    C] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264,2327, 3663, 3663A, and 3664. (check ifapplicable)
 8.    You must paytheassessment imposed in accordance with 18 U.S.C. § 3013.
 9. Ifthis judgment imposes a fine, you must pay in accordance with the Schedule ofPayments sheet ofthis jud^ent.
 10. You must notify the court ofany material change in your economic circumstances that might affect your ability to pay restitution,
       fines, or special assessments.


  You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                      Case 1:16-cr-10229-IT Document 143 Filed 05/06/19 Page 3 of 6


AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 4A — Probation
                                                                                                  Judgment—^Page.                of


DEFENDANT: RIAZ ALI SHAH, Defendant.
CASENUMBER:                 1: 16 CR 10229          - IT     - 01


                                         STANDARD CONDITIONS OF SUPERVISION

As part ofyour probation, you must comply with the following standard conditions ofsupervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofthe time
       you were sentenced, unless the probation officer instructs you to report to adifferent probation office or within adifferent time fi'ame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     Youmust answer truthfully thequestions asked by yourprobation officer.
5.     You must live ataplace approved by the probation officer. Ifyou plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a changeor expected change.
6.     You must allow the probation officer to visit you atany time atyour home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions ofyour supervision that he orshe observes in plain view.
7.     You must work fiill time (at least 30 hours per week) at alawful type ofemployment, unless the probation officer excuses you from
       doing so. Ifyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. Ifyou plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must notcommunicate or interact with someone you know is engaged in criminal activity. Ifyou know someone has been
       convicted ofafelony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
       probation officer.                                                             ,                             •. •    u
9.     Ifyou are arrested orquestioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to afirearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with alaw enforcement agency to act as aconfidential human source or informant without
       firstgetting the permission of the court.                                                                           . •    rx-
 12.   Ifthe probation officer determines that you pose arisk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
 13.   You must follow the instructions ofthe probation officer related to the conditions ofsupervision.

U.S. Probation Office Use Only
AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with awritten copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

                                                                                                           Date
 Defendant's Signature
                      Case 1:16-cr-10229-IT Document 143 Filed 05/06/19 Page 4 of 6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 4D — Probation

                                                                                             Judgment—^Page   ^     of
DEFENDANT: R'AZ ALI SHAH, Defendant.
CASE NUMBER:             1*       CR 10229 - IT     -01

                                          SPECIAL CONDITIONS OF SUPERVISION

   1. Consistent with the parties' piea agreement, during the period of probation, the defendant must:
   (i) cooperate with the Examination and Goiiection Divisions ofthe IRS;
   (ii) provide tothe Examination Division aii financiai information necessary todetermine Defendant's prior tax liabiiities;
   (iii) provide to theGoiiection Division aii financiai information necessary to determine Defendant's abiiity to pay;
   (iv) fiie accurate and compiete tax returns for those years for which returns were not filed orfor which inaccurate returns
   were filed; and
   (v) make a good faith effort to pay aii delinquent and additional taxes, interest, and penalties.
   3. You must pay the balance ofanyfine imposed according to a court-ordered repayment schedule.
   4.You are prohibited from incurring new credit charges oropening additional lines ofcredit without the approval ofthe
   Probation Office while any financiai obligations remain outstanding.
   5.. You must provide the Probation Office access toany requested financiai information, which may beshared with the
   Financiai Litigation Unitof the U.S. Attomey's Office.
   6. Every two weeks, you must provide to Probation your number of hours worked, and the amount ofpay reflected in your
   paycheck, and the amount of any additional cash payment you receive from your employer that is not reflected in your
   paycheck.
                       Case 1:16-cr-10229-IT Document 143 Filed 05/06/19 Page 5 of 6

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet5 — Criminal Monetary Penalties
                                                                                                           Judgment — Page
 DEFENDANT: R'AZ ALI SHAH, Defendant.
 CASE NUMBER:               1: 16 CR 10229             - IT - 01
                                                CRIMINAL MONETARY PENALTIES

       Thedefendant must paythetotal criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                   JVTA Assessment*                Fine                        Restitution

 TOTALS             $ 25.00                      $                                $ 1,000.00


 •     The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.


 •     The defendant must make restitution (including community restitution) to thefollowing payees in theamount listed below.

       Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified othewise in
       the priority order or
                          or percentage payment column
                                                i      below. However, pursuant to 18U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                        Total Loss**                 Restitution Ordered         Priority or Percentage




                                                                                            0.00     $
     TOTALS




 •      Restitution amount ordered pursuant to pleaagreement $

 •      The defendant must pay interest on restitution and a fine ofmore than $2,500, unless the restitution orfine is paid in full before the
        fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. §3612(f). All ofthe payment options on Sheet 6may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •      The court determined that the defendant does not have the ability topay interest and it is ordered that:
        •    the interest requirement is waived for the       •       fine    •   restitution.
        n the interest requirement for the           D fine       •     restitution ismodified asfollows:

     'MXS'fSSoML"?Ctopt™ 109A, 110, nOA, and 113A ofTitIa 18 for offenses eonanined on or
  after September 13, 1994, but beforeApril23, 1996.
                        Case 1:16-cr-10229-IT Document 143 Filed 05/06/19 Page 6 of 6

AO 245B (Rev. 02/18)    Judgment     in   a   Criminal   Case
                        Sheet 6 — Schedule of Payments
                                                                                                                Judgment — Page          of
 DEFENDANT:            RIAZ ALI SHAH, Defendant.
 CASE NUMBER:                1: 16 CR 10229                  -IT     -01

                                                             SCHEDULE OF PAYMENTS

 Having assessed thedefendant's ability topay, payment of the total criminal monetary penalties is due as follows:
 A    •     Lump sum payment of $                                    dueimmediately, balance due

            •       not later than                                       , or
            •       in accordance with DC,               •    D,    •     E, or     • F below; or

 B    •     Payment tobegin immediately (may becombined with                      DC,        • D, or       • F below); or
 C     D Payment inequal                                 (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                             (e.g., months oryears), to commence                         (e.g., 30or 60days) afterthedateof thisjudgment; or

 D     n    Payment inequal                      (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                        (e.g., months oryears), to commence                        (e.g., 30 or60 days) after release from imprisonment toa
            term of supervision; or

 E     •    Payment during the term of supervised release will commence within              (e.g., 30 or 60 days) after release from
            imprisonment. The court will setthepayment plan based onanassessment of the defendant's ability to pay at that time; or
 F    ^     Special instructions regarding the payment of criminal monetary penalties:
                Fine payment of $1,000.00 and special assessment of $25.00 are due 7 days from the date of this Judgment.




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period ofimprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau ofPrisons' Inmate
 FinancialResponsibility Program, are made to the clerk of the court.

 Thedefendant shall receive credit for all payments previously made toward anycriminal monetary penalties imposed.



 •     Joint and Several

       Defendantand Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and SeveralAmount,
       and corresponding payee, if appropriate.




 •     The defendant shall pay the cost of prosecution.

 •     The defendant shall pay the following court cost(s):

 •     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall beapplied inthe following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost ofprosecution and court costs.
